DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to original application filed on 05/06/2020.
Claims 1-24 are currently pending in this application.  
The IDS filed on 03/25/2021 has been accepted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu et al. US Patent No. 9,516,053 (Muddu), in view of  Wang et al. US patent Application Publication 

As per claim 1, Muddu teaches a system for centralized security threat detection comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to (abstract and throughout with security platform): assign a unique user identifier for the user and a unique device identifier for the device (col. 28 line 34-68 with retrieving user id and machine id); generate a threat model for the unique user identifier and unique device identifier based on a set of characteristics from the threat database that correspond to the user and the device (Muddu col. 28 lien 25 to col. 29 line 40 with training a machine learning model to associate user and machine with user id and machine identifiers; see col. 29 line 40-65 with the use of models and training the machine based on event information); receive a set of data access attributes for data access request initiated with the unique user identifier and the unique device identifier (col. 30 lines 22-56 with receiving event with attributes which may include user id and/or device id); and block the data access request based on an evaluation of the data access attributes using the threat model (col. 15 line 60 to col. 16 line 20 wherein if threat is determined based on models and analysis, actions may be automatically triggered such as terminating access, terminating file transfer, or other actions).
	Muddu does not explicitly teach all the limitations of the claims.  However, several limitations would have been obvious over Wang.  Wang teaches obtaining an anonymized set of threat data from a plurality of threat data sources by processing threat data from the plurality 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muddu with Wang.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing collaborative and adaptive threat intelligence for computer security (paragraphs 2-5 of Wang).  
	Although the Muddu combination teaches threat data and models utilizing user identifiers and device identifiers, the combination does not explicitly teach receiving a registration request for a user of a device.  However, registering with a system would have been obvious.  For example, see Buhrmann (paragraph 39 with a user registering device via username and identification of device).  This registered identity is then used for risk/fraud calculations (see paragraph 49 and throughout).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Muddu combination with Buhrmann.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by preventing identity theft (paragraphs 5-15 of Buhrmann).
	As per claim 2, it would have been obvious over the the Muddu combination wherein  operations include to  register the plurality of threat data sources with the threat database via a 
	As per claim 3, it would have been obvious over the Muddu combination to format the data elements by application fo a set of data transformation rules to transform the data elemtns into a standardized data format (col. 22 line 51 to col. 23 line 35).
	As per claim 4, it would have been obvious over the Muddu combination wherein the set of data transformation rules include a rule defining a format for at least one of an original entity, a threat type data, a timestamp that indicates when a threat included in the data elemetns was detected, or a timestamp that indicates an indication of a first instance of the threat (Muddu col. 23 line 20 to 35).
	As per claim 5, it would have been obvious over the Muddu combination to evaluate existent data in the threat database to determine matched sets between members of the existent data and members of the data elements; and establish linked data sets for the matched sets, wherein the threat model is generated in apt by evaluating the linked data sets 
	As per claim 6, it would have been obvous over the muddu combination wherein the request is for financial data from a financial institution (obvious to one of ordinary skill in the art that data to be secured is financial data as financial data is private and confidential; see Muddu col. 21 line 55-57 wherein gathered data may be from financial services; see Buhrmann abstract with monitoring financial transactions) 
	As per claim 7, it would have been obvious over the Muddu combination to transmit a challenge response to a device that initiated the data access request; and validate a response received in response to the challenge response, upon validation of the response, complete the data access request; and update the threat database with data elemetns obtained from the data access request and the response ( col. 29 line 1-17 with user authentication event, which is a challenge/response;  col. 29 line 40-55 wherein events are continually updatd based on when events of the user arrive).
	As per claim 8, it would have been obvious over the Muddu combination to transmit a message to a user that corresponds to the request that indicates that the data access request has been blocked (Muddu col. 16 lines 1-5 teach terminating access or terminating file transfer, or any other action that may neutralize a threat; it would have been obvious to one of ordinary skill in the art that if access is terminated, or a file transfer is terminated, the user would know that access has been terminated/blocked; sending a message to a user to indicate such information would have been obvious as it would provide a user with explicit notification).  

	Claim 10 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 11 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 12 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 13 is rejected using the same basis of arguments used to reject claim 5 above.
Claim 14 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 15 is rejected using the same basis of arguments used to reject claim 7 above.
Claim 16 is rejected using the same basis of arguments used to reject claim 8 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 1 above.
	Claim 18 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 20 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 21 is rejected using the same basis of arguments used to reject claim 5 above.
Claim 22 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 23 is rejected using the same basis of arguments used to reject claim 7 above.
Claim 24 is rejected using the same basis of arguments used to reject claim 8 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495